El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Juan Rodríguez Barreal compareció ante la Corte de Distrito de Mayagüez con una petición de habeas corpus alegando que estaba preso ilegalmente porque a pesar de que no se le imputa la comisión de un delito que apareje pena de muerte no se le ha señalado fianza para estar en liber-tad hasta que se celebre el juicio y porque su detención es ar-bitraria e ilegal porque no hay causa probable para acusársele como autor de un crimen que lleve aparejado pena de muerte, dado que actualmente no existe en Puerto Rico ley alguna que autorice tal pena por ninguna claáe de delito.
En la vista ante el juez de distrito se demostró que según el mandamiento por virtud del cual el alcaide ele la cárcel de Mayagüez tiene en prisión a Juan Rodríguez Barreal, el fiscal del distrito de Mayagüez ordenó dicho arresto por imputár-*47sele al peticionario el delito de asesinato en primer grado, y en el mandamiento nada se dice con respecto a fianza.
De la otra prueba que se presentó aparece que Juan Bo-dríg’uez Barreal, vecino del barrio de Lajas, denunció a Pablo Pérez Lamboy porque en la madrugada de cierto día violó a una hija del denunciante, de diez años y medio de edad, y también a la criada a cuyo cuidado la había dejado y que cuando Pérez Lamboy firmaba su declaración ante el juez de paz do Lajas entró en el juzgado Juan Bodríguez Barreal e inmediatamente disparó una pistola contra Lamboy, ma-tándolo.
El juez de distrito negó la petición de habeas corpus fun-dado no en que el cielito que se imputa al peticionario apa-rejase la pena de muerte y por consiguiente que de acuerdo con el artículo 372 del Código de Enjuiciamiento Criminal no podía estar en libertad bajo fianza sino en que, según el artículo 373, cuando se imputa otra clase de delito es discre-cional en la corte el conceder la fianza y que en este caso concreto no quería hacer uso de esa discreción en favor del peticionario en vista de la naturaleza de los hechos ocurridos.
De la resolución del juez inferior se deduce su opinión respecto a que actualmente no puede retenerse a persona al-guna en prisión sin fianza por mandato expreso de la ley, de acuerdo con el artículo 372 que la prescribe para los delitos castigados con pena capital, sino que ahora no existe, de acuerdo con nuestro Código Penal enmendado, delito alguno castigado con pena de muerte, porque ésta fué abolida hasta el 30 de abril de 1921 por la Ley No. 36, de 30 de noviembre de 1917.
Como en este particular pensamos como el juez inferior lo único que hay que considerar, es si no estando el peticio-nario acusado de pena capital tiene derecho a que se le fije fianza o si la concesión de' fianza es discrecional.
No tenemos que considerar ahora si el artículo 373 del Código de Enjuiciamiento Criminal sostiene o no la conclu-sión del juez inferior pues la actual Ley Orgánica de esta *48isla, que empezó a regir el 2 de marzo de 1917, dispone cla-ramente en su artículo 2°., entre otras cosas, que toda persona podrá, antes de convicta, prestar fianza con suficiente garantía excepto por crímenes capitales cuando la prueba sea evidente o la presunción grave.
De acuerdo'con este precepto y no estando el peticionario acusado de delito que apareje pena de muerte tiene derecho a que se le fije una fianza para estar en libertad mientras se celebre el juicio por el delito de que se le ha acusado.
Nos parece que en un caso como el presepte, una fianza de quinientos pesos es suficiente.
La resolución apelada debe ser revocada.

Revocada la resolución apelada y dictada otra en- su lugar señalando al acusado una fianza de quinientos dollars para poder permane-cer en libertad provisional.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.